DETAILED ACTION
	This Office action is in response to RCE received March 11, 2022.

The rejection under 35 U.S.C. 103 as being unpatentable over NATSUME et al (2010/0167024) is not applied based on the amendment to claim 1 inserting an organic acid 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over KANNO et al (2015/0322212).
The claimed invention now recites the following:

    PNG
    media_image1.png
    854
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    649
    media_image2.png
    Greyscale


KANNO et al disclose the claimed polysiloxane at Synthesis of Additive 1 through Synthesis of Additive 6 in paragraphs [0218] – [0229] on pages 44-50.   The composition as seen in Table 1 meet the claimed composition lacking a sulfonium curing catalyst that is formulated with the polysiloxane, see Examples 21-29 from Table 1 below:

    PNG
    media_image3.png
    83
    526
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    527
    509
    media_image4.png
    Greyscale

            
The hydrolysable silanes are selected from the listed silane in paragraph [0083] wherein a very small group are the tetraalkoxysilane compounds (wherein a=0), see below:
    PNG
    media_image5.png
    577
    412
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1090
    408
    media_image6.png
    Greyscale

The squared silanes are a very small group among the suitable silanes such that selecting a vinyltriethoxysilane, or a methyltributoxysilane as listed would be have a higher probability of selection and success than the tetraalkoxysilanes listed in paragraph [0083].
Applicants are also directed to the page 47 showing MA (maleic acid) in Table 1 above which meets claim 1 for the now claimed organic acid, paragraph [0232] define the acronyms in Table 1, see below:

    PNG
    media_image7.png
    248
    411
    media_image7.png
    Greyscale


Paragraph [0104]   report the use of several curing catalysts to include ammonium salts, phosphonium and sulfonium salts as seen below:

    PNG
    media_image8.png
    60
    417
    media_image8.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute a sulfonium salt as a curing catalyst in placed of the IMIDTEOS defined below:

    PNG
    media_image9.png
    215
    415
    media_image9.png
    Greyscale

 In Example 21 to 29 and reasonably expect to have a composition which is excellent in pattern formation when a resist layer is an upper layer and exposed to light and developed. 
Applicants are further directed to paragraph [0232], Table 1 Examples 2, 3, 12, and 13 wherein the curing catalysts include TPSMA, monotriphenylsulfonium maleate and TPSCS, triphenylsulfonium camphorsulfonate which meet the claim 1 for the sulfonium salt. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select any of the listed silane compounds as listed in paragraph [0083] with those equivalent hydrolysable silanes not having a tetraalkoxysilane compound, which are a small group among the list as seen above.  Silanes such as methyltributoxysilane wherein the a = 1 in formula 1 above would give reasonably same or similar results with respect to having a composition which is excellent in optical absorption, oxygen-based gas resistance and refractive index. 
The comparative evidence in the applicants has been considered, however there is no comparison to the prior art reference examples in the current record.  The percentages of the hydrolysable silane used in Comparative Example 1 is not the ones disclosed in the current reference to KANNO et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
			
					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J. Chu
April 27, 2022